DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowance
This is to correct minor typographical errors and claim numbering in the examiner’s amendment in the Notice of Allowance mailed 05/13/2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MICHAEL MCINTYRE on 05/16/2022.

The application has been amended as follows: 

1.	(Currently amended) A device comprising, in order:
a first layer comprising a first perovskite;
a second layer comprising an electron transport material (ETM);
a third layer comprising poly(ethylenimine) ethoxylated;
a fourth layer comprising a metal oxide deposited directly on the third layer, wherein:
the first layer, the second layer, the third layer, and the fourth layer are in electrical contact with each other,
the third layer has a thickness between greater than zero nm and about 10 nm,
the fourth layer has a thickness greater than zero nm and about 50 nm, and
the ETM comprises at least one of a structured carbon or an organic molecule.
2-3.	(Canceled).
4.	(Previously presented) The device of claim 1, wherein the metal oxide comprises at least one of zinc oxide, titanium oxide, aluminum oxide, gallium oxide, or tin oxide.
5-11.	(Canceled).
12.	(Previously presented) The device of claim 1, wherein the fourth layer has an electrical sheet resistance laterally across the plane of the fourth layer between 1 KOhm/sq and 10 MOhm/sq. 
13.	(Previously presented) The device of claim 1, wherein the third layer results in the device having at least one improved physical property or performance metric.
14.	(Previously presented) The device of claim 13, wherein the improved physical property or performance metric comprises improved bonding of the fourth layer to the second layer as demonstrated by a shift in at least one of an oxygen peak, a metal peak, or a carbon peak, as detected by X-ray photoelectron spectroscopy.
15.	(Previously presented) The device of claim 13, wherein the improved physical property or performance metric comprises improved bonding of the fourth layer to the second layer as demonstrated by emersion of the device in pure dimethylformamide for about 30 seconds at about room temperature.
16.	(Previously presented) The device of claim 1, wherein the ETM comprises a fullerene.
17-20.	(Canceled).
21.	(Currently amended) The device of claim 1, further comprising:
	a fifth layer comprising a second perovskite, wherein:
	the fourth layer is positioned between the third layer and the fifth layer,
	the first perovskite has a first bandgap, and
	the second perovskite has a second bandgap that is different from the first bandgap.
22.	(Previously presented) The device of claim 6, wherein the zinc oxide is doped with at least one of aluminum or indium.
23.	(Previously presented) The device of claim 1, wherein the device is flexible.

Reasons for Allowance
See Notice of Allowance mailed 05/13/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721